DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view of Kirchner (2,823,454), Chiba (2015/0258819) and Hoffmann et al. (4,552,608), hereinafter Hoffmann.
Regarding claim 1, Mori device used to sever an electrical power cable substantially as claimed except for limitations in bolded texts, comprising: 
a frame 21 defining a cavity; 
a first cutting blade (23, 24) carried by the frame, the first cutting blade having a cutting edge and being movable relative to the frame during the cutting operation; 
a second cutting blade 22 having a cutting edge, the second cutting blade being carried by the frame and stationary relative to the frame during the cutting operation, wherein the cutting edge of the first cutting blade moves completely past the cutting edge of the second cutting blade upon movement of the first cutting blade relative to the frame the complete the severing of the electrical power cable; 
a sensor coupled to the frame; and 
a target attached to the first cutting blade and movable therewith, the sensor being configured to detect the target and to generate an end position signal in response to detection of the target, wherein the end position signal represents completion of the severing of the electrical cable.
	See Figs. 2 and 6.
	Mori does not teach the cutting edge of the first cutting blade moving past the cutting edge of the second cutting blade.
	Kirchner teaches a cable cutting device having a first cutting blade 40 having a first cutting edge 42 moving past a cutting edge (edges around a slot 32) of a second cutting blade 25 by entering a slot 32 for completely cut through the cable.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the lower support blade 22 in Mori such that it has a slot similar to the slot 32 in Kirchner for receiving the cutting edge of the first cutting blade for completely cut through the cable.
	Mori does not teach the cutting device having a sensor and a target configured to register a position of the first cutting blade relative to the frame.
Chiba teaches a cutting device having a sensor (31, 32, 33) configured to register a position of a first cutting blade 12 relative to a frame between a finish cutting position and a home position for controlling movements of the cutting blade between those positions.  See Fig. 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the moving blade in Mori a sensor as taught by Chiba for registering a position of the first cutting blade relative to the frame between a finish cutting position and a home position for controlling movements of the cutting blade between those positions.
Chiba teaches the optical sensor in general. 
Hoffmann an optical sensor assembly in detail comprising an optical sensor 76 and a target 74 mounted on a moving part for detecting positions of the moving part.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effecting filling date of the claimed invention to provide the modified device in Mori an optical sensor assembly comprising an optical sensor and a target as taught by Hoffman for detecting positions of the first blade.
	Regarding claims 5 and 12, a probe 23 is best seen in Fig. 6 in Mori. Hoffman teach the sensor interrogated with a controller.
Regarding claim 8, the target 74 in Hoffman reflects light beam generated by the optical sensor 76.
	Regarding claim 17, the probe 23 is provided on the second cutting blade 24.  See Fig. 6 in Mori.
	Regarding claim 20, Mori teaches the control 20 laterally spaced front the cutting blade 22.	
Claims 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view Kirchner (2,823,454), Chiba (2015/0258819) and Hoffmann et al. (4,552,608), hereinafter Hoffmann as applied to claims 1 and 12 above, and further in view of Brouwer et al. (9,372,207).
Regarding claim 13, Mori teaches the probe 23 provided separately from the first cutting blade 24.  Therefore, it could be provided on the second cutting blade 22. Mori does not teach the probe provide at the first cutting blade.  In other words, the probe is not provided at a bottom position of the frame.
Brouwer teaches a device having a frame defining a cavity for receiving a cable wherein a probe (212, 214) is provided at a bottom position of the frame.  See Fig. 2B.
To provide a probe at an upper position as taught by Mori or a lower position as taught by Brouwer are rearrangement locations of parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the probe in Mori at the first cutting blade, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, when the modified spike probe pierces the cable, it is surrounded by an insulative sheath of the cable.
Regarding claim 16, when the spike probe is provided on the second cutting blade, it is opposite the second cutting blade.
Regarding claim 19, Mori teaches the invention substantially as claimed except that the frame can be opened.  
Brouwer teaches a device having a frame comprising multiple sections (102, 104) that can be opened for receiving cables with different sizes.  See Fig. 2B.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the frame in Morin comprising multiple sections that can be opened for receiving cables with different sizes as taught by Brouwer.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (6,532,790) in view of Chiba (2015/0258819) and Hoffman et al. (4,552,608), hereinafter Hoffman.
Regarding claim 21, Frenken teaches a device capable of being used to sever an electrical power cable during a cutting operation, the device substantially as claimed except for the limitations in the bolded texts comprising: 
a frame 8 defining a closed cavity; 
a first cutting blade 51 carried by the frame within the cavity, the first cutting blade having a cutting edge defining an acute angle in cross-section and being movable relative to the frame during the cutting operation; 
a second cutting blade 51 having a cutting edge defining an acute angle in cross-section, the second cutting blade being carried by the frame within the cavity and stationary relative to the frame during the cutting operation, wherein the cutting edge of the first cutting blade is laterally offset from the second cutting blade and the cutting edge of the first cutting blade moves completely past the cutting edge of the second cutting blade upon longitudinal movement of the first cutting blade relative to the frame to complete the severing of the electrical power cable; 
a sensor coupled to the frame; and 
a target attached to the first cutting blade and movable therewith, the sensor being configured to detect the target and to generate an end position signal in response to detection of the target, wherein the end position signal represents completion of the severing of the electrical power cable.
See Fig. 5.
Frenken does not teach “a sensor coupled to the frame; and a target attached to the first cutting blade and movable therewith, the sensor being configured to detect the target and to generate an end position signal in response to detection of the target, wherein the end position signal represents completion of the severing of the electrical power cable.”
Chiba teaches a cable cutting apparatus having a first cutting blade 12 and a second cutting blade 11.  The first cutting blade 12 has a sensor (31, 32, 33) configured to register a position of the first cutting blade 12 relative to a frame between a finish cutting position and a home position for controlling movements of the cutting blade between those positions.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the moving blade in Frenken a sensor as taught by Chiba for registering a position of the first cutting blade relative to the frame between a finish cutting position and a home position for controlling movements of the cutting blade between those positions.
Chiba teaches the optical sensor in general. 
Hoffmann an optical sensor assembly in detail comprising an optical sensor 76 and a target 74 mounted on a moving part for detecting positions of the moving part.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effecting filling date of the claimed invention to provide the modified device in Mori an optical sensor assembly comprising an optical sensor and a target as taught by Hoffman for detecting positions of the first blade.
Regarding claim 22, the target 74 in Hoffman reflects light beam generated by the optical sensor 76.
Claims 23, 25, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (6,532,790) in view of Chiba (2015/0258819) and Hoffman et al. (4,552,608), hereinafter Hoffman as applied to claim 22 above, and further in view of Mori et al. (5,357,830), hereinafter Mori.
Regarding claim 23, the modified apparatus in Frenken teaches a controller, wherein the sensor is in communication with the controller.
The modified apparatus in Frenken does not teach “a probe configured to penetrate an insulation sheath of the electrical power cable, the probe being in communication with the controller, wherein the controller is configured to receive information from the probe and to interrupt severing of the electrical power cable by the first and second cutting blades in response to the information.”
	Mori teaches a cable cutting apparatus comprising “a probe 23 configured to penetrate an insulation sheath of the electrical power cable, the probe being in communication with the controller, wherein the controller is configured to receive information from the probe and to interrupt severing of the electrical power cable by the first and second cutting blades in response to the information.” See Figs. 5-6.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Frenken a probe as taught by Mori for detecting electric current and stopping cutting blades when an electric current being detected for safety purpose.
Regarding claims 25-26, when the spike probe is best seen in Fig. 6 in Mori.
Regarding claim 27, Mori teaches the probe on the moving blade.
Regarding claim 29, Mori teaches the control 20 laterally spaced front the cutting blade 22.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Frenken (6,532,790) in view of Chiba (2015/0258819) and Hoffman et al. (4,552,608), hereinafter Hoffman as applied to claim 22 above, and further in view of Mori et al. (5,357,830), hereinafter Mori as applied to claim 23 above, and further in view of Brouwer et al. (9,372,207).
Regarding claims 24 and 28, Mori teaches the probe 23 provided separately from the first cutting blade 24.  Therefore, it could be provided on the second cutting blade 22. Mori does not teach the probe provide at the second cutting blade.  In other words, the probe is not provided at a bottom position of the frame.
Brouwer teaches a device having a frame defining a cavity for receiving a cable wherein a probe (212, 214) is provided at a bottom position of the frame.  See Fig. 2B.
To provide a probe at an upper position as taught by Mori or a lower position as taught by Brouwer are rearrangement locations of parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the probe in Mori at the first cutting blade, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Mori and Kirchner, the anvil in Kirchner provides the pinching action in the same manner as the anvil in Mori when the blade is approaching the anvil. Therefore, the combination of Mori and Kirchner is proper.
Regarding Applicant’s argument with respect to Chiba, Chiba teaches the finish cutting sensor 33 for detecting the blade fishing a cutting action.  See Figs. 3 and 6C and para. [0042].  Therefore, the combination of Chiba and Hoffman is proper.
Regarding Applicant’s argument that Hoffmann does not relate to the cutting field of claim 1, this argument is not persuasive.  Hoffmann is introduced to teach the detail of an optical sensor system which includes sensors and a reflector unit for detecting the sensor which Chiba is silent.  The reflector is used to detect the sensors (31, 32, 33) is Chiba.  It is known in the art that the sensors (31, 32, 33) need a reflector.  Otherwise, the optical sensor system will not work.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724